       Case 3:19-cr-00308-VAB Document 12 Filed 04/09/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         : CRIMINAL NO. 3:19-cr-308 (VAB)

                     vs.                          :

 JENNIFER O’BRIEN                                 : APRIL 9, 2020


                  CONSENT MOTION TO CONTINUE SENTENCING AND
                        TO EXTEND RELATED DEADLINES

       The defendant, Jennifer O’Brien, hereby moves for a continuance of the sentencing hearing

currently scheduled for April 27, 2020, to July 23, 2020. Based on communication with chambers,

counsel understands that the Court has availability for a hearing on July 23, 2020. That is also a date

on which both the defense and the government are available.

       The defendant also requests that the Court postpone the related sentencing deadlines

consistent with the following proposed schedule:

            •   Objections the Presentence Report—June 26, 2020

            •   Second Disclosure of Presentence Report—July 3, 2020

            •   Defense Memorandum – July 9, 2020

            •   Government Memorandum – July 16, 2020

       Ms. O’Brien has significant health issues, and is currently working from home due to the

COVID-19 pandemic. In an effort to minimize her risks, counsel seeks a continuance to July, at

which point it may hopefully be safe for Ms. O’Brien to travel from Pennsylvania and attend the

hearing
       Case 3:19-cr-00308-VAB Document 12 Filed 04/09/20 Page 2 of 2



       Undersigned counsel has consulted with Ms. O’Brien who consents to this request for a

continuance. Ms. O’Brien is out on bond and continues to be compliant with the conditions of her

release.

       Assistant United States Attorney Jennifer Laraia has no objection to this motion being granted.

       WHEREFORE, the defendant respectfully requests that this motion be granted.



                                               Respectfully submitted,

                                               THE DEFENDANT,
                                               Jennifer O’Brien

                                               OFFICE OF THE FEDERAL DEFENDER

Dated: April 9, 2020                            /s/ Allison M. Near
                                               Allison M. Near
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27241
                                               Email: allison_near@fd.org



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 9, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

                                                       /s/ Allison M. Near
                                                       Allison M. Near




                                                   2
